Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al, WO2016129254(U.S. equivalent is US20180029924), hereinafter referred to as Inoue).
Regarding claim 1, Inoue discloses a glass composition comprising SiO2, B2O3, Al2O3, an alkaline-earth metal oxide, and another metal oxide (see Inoue at 2 is in a range of 45.0 mol. % to 68.0 mol. % (see Inoue at Page 11, Table 3, Example 1, disclosing an example of a glass which is 56.88 mol. % SiO2), a content of B2O3 is in a range of 1.0 mol. % to 20.0 mol. % (see Inoue at Page 11, Table 3, Example 1, disclosing an example of a glass which is 7.5 mol. % B2O3), a total content of MgO, CaO, SrO, and BaO is in a range of 5.0 mol. % to 25.0 mol. % (see Inoue at Page 11, Table 3, Example 1, disclosing an example of a glass which is 7.8 mol. % MgO, 5.4 mol. % CaO, 5.4 mol. % SrO, and 0 mol. % BaO for a total of 7.8+5.4+5.4 = 18.6 mol. %), and a content of TiO2 is in a range of 2.5 mol. % to 10.0 mol. % (see Inoue at Page 11, Table 3, Example 1, disclosing an example of a glass which is 3.0 mol. % TiO2). 
While Inoue does not provide an example which specifically shows Al2O3 over 11.0 mol. %, Inoue does provide an example which is 11.0 mol. % (see Inoue at Page 11, Table 3, Example 1), which is close to touching the claimed range of greater than 11.0 mol. %. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph). 
In the alternative, Inoue further teaches that the Al2O3 range may range from 0 mol. % to 20 mol. % (see Inoue at [0011]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). Inoue further teaches that if the Al2O3 2O3 content is too large, the melting temperature of the glass rises, and it becomes difficult to stably form the glass (see Inoue from [0034]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the example disclosed by Inoue on Page 11, Table 3, Example 1 to contain an Al2O3 content within the claimed range which overlaps with the range taught by Inoue with a reasonable expectation of successfully providing a glass which is not too difficult to melt. 
Regarding the CTE limitations of claims 1-6, Applicant notes that Examples 8-12 from Table 1 of the instant application meet the limitations of Claims 1-6. The glass example set forth in Inoue (Page 11, Table 3, Example 1) is significantly similar in composition to example 11 from Table 1 of the instant application, such that a person having ordinary skill in the art would necessarily expect the glass example from Inoue to have the same claimed properties as the glass from example 11 Table 1 of the instant application, absent evidence to the contrary. Products of identical composition may not have mutually exclusive properties.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). Therefore, Example 1 in Inoue (Page 11, Table 3, Example 1) must necessarily meet the limitations of Claims 1-6.
Regarding claim 7, Inoue discloses the limitations of Claims 1-6 as discussed above. Inoue further discloses the content of an alkali metal oxide in the glass composition is less than 2 mol. % (Page 11, Table 3, Example 1).
Regarding Claim 8, Inoue discloses the glass has, in terms of mol. %, 45.0 to 68.0% of SiO2 (Page 11, Table 3, Example 1, disclosing an example of a glass which is 56.88 mol. % SiO2); 1.0 to 20.0% of B2O3 (Page 11, Table 3, Example 1, disclosing an example of a glass which is 7.5 mol. % B2O3); 0.1 to 10.0% of TiO2 (Page 11, Table 3, Example 1, disclosing an example of a glass which is 3.0 mol. % TiO2); 0 to 9.0% of ZnO (Page 11, Table 3, Example 1, disclosing an example of a glass which is 3.0 mol. % ZnO); 2.0 to 15.0% of MgO (Page 11, Table 3, Example 1, disclosing an example of a glass which is 7.8 mol. % MgO); 0 to 15.0% of CaO (Page 11, Table 3, Example 1, disclosing an example of a glass which is 5.4 mol. % CaO); 0 to 15.0% of SrO (Page 11, Table 3, Example 1, disclosing an example of a glass which is 5.4 mol. % SrO); 0 to 15.0% of BaO (Page 11, Table 3, Example 1, disclosing an example of a glass which is 0% BaO); 0 to l.0% of Fe2O3 (Page 11, Table 3, Example 1, disclosing an example of a glass which is 0.02 mol. % Fe2O3); and 0 to 3.0% of CeO2 (Page 11, Table 3, Example 1, disclosing an example of a glass which is 0 mol. % CeO2).
While Inoue does not provide an example which specifically shows Al2O3 over 11.0 mol. %, Inoue does provide an example which is 11.0 mol. % (Page 11, 
In the alternative, Inoue further teaches that the Al2O3 range may range from 0 mol. % to 20 mol. % (see Inoue at [0011]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). Inoue further teaches that if the Al2O3 component is too low, the glass becomes difficult to melt at a practical temperature, while if the Al2O3 content is too large, the melting temperature of the glass rises, and it becomes difficult to stably form the glass (see Inoue from [0034]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the example disclosed by Inoue on Page 11, Table 3, Example 1 to contain an Al2O3 content within the claimed range which overlaps with the range taught by Inoue with a reasonable expectation of successfully providing a glass which is not too difficult to melt. 
Regarding Claim 10, Inoue discloses the molar ratio of (MgO + SrO + BaO)/(B2O3 + Al2O3
Regarding claim 11, Inoue does not provide an example which specifically shows Al2O3 with 12.0 mol. % to 20 mol. %, however, Inoue does provide an example which is 11.0 mol. % (Page 11, Table 3, Example 1), which is close to touching the claimed range of 12.0 mol. % to 20 mol. % Al2O3. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph). 
In the alternative, Inoue further teaches that the Al2O3 range may range from 0 mol. % to 20 mol. % (see Inoue at [0011]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). Inoue further teaches that if the Al2O3 component is too low, the glass becomes difficult to melt at a practical temperature, while if the Al2O3 content is too large, the melting temperature of the glass rises, and it becomes difficult to stably form the glass (see Inoue from [0034]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the example disclosed by Inoue on Page 11, Table 3, Example 1 to contain an Al2O3
Regarding Claim 12, Inoue does not provide an example which specifically shows Al2O3 with 15.0 mol. % to 20 mol. %, however, Inoue teaches that the Al2O3 range may range from 0 mol. % to 20 mol. % (see Inoue at [0011]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). Inoue further teaches that if the Al2O3 component is too low, the glass becomes difficult to melt at a practical temperature, while if the Al2O3 content is too large, the melting temperature of the glass rises, and it becomes difficult to stably form the glass (see Inoue from [0034]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the example disclosed by Inoue on Page 11, Table 3, Example 1 to contain an Al2O3 content within the claimed range which overlaps with the range taught by Inoue with a reasonable expectation of successfully providing a glass which is not too difficult to melt.
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that the amendments to claim 1 avoid the rejections under 35 USC § 102 from the non-final rejection dated 12/08/2021 with respect to Inoue, Nagashima, and Peuchert. Examiner agrees that the amendment avoids the . 
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of previously cited Nagashima et al. (JPH11-199268) and Peuchert et al. (US6,707,526) when drafting a response to this office action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        


/CAMERON K MILLER/Examiner, Art Unit 1731